Citation Nr: 0002074	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
January 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board initially notes that the veteran, in his July 1998 
VA Form 9, requested that he be scheduled for a hearing 
before a traveling member of the Board.  In August 1998, he 
indicated that he desired a hearing before a hearing officer 
at the RO in lieu of a travel Board hearing.  The veteran was 
scheduled for a local hearing in October 1998, but he 
thereafter indicated that he would not be released from 
incarceration until October 2000, and that he would therefore 
be unable to personally appear at a hearing at the RO.  He 
suggested instead that a telephone conference hearing be 
scheduled.  The veteran was advised later in October 1998 
that a hearing could not be conducted at the veteran's place 
of incarceration and that the RO was not properly equipped to 
conduct a telephone conference.  The veteran did not respond 
to this communication and thereafter failed to report for his 
scheduled hearing before a hearing officer at the RO.  
Accordingly, the Board concludes that the veteran's request 
for a hearing has been withdrawn.


REMAND

The Board initially notes that, although the RO correctly 
identified the issue on appeal as whether new and material 
evidence has been submitted to reopen the claim for service 
connection for PTSD, the Statement of the Case issued the 
veteran in May 1998 did not provide him with a summary of the 
applicable laws and regulations, with appropriate citations, 
pertaining to new and material evidence.  38 C.F.R. 
§ 19.29(b) (1999).

Review of the record reflects that the veteran is reportedly 
in receipt of disability benefits from the Social Security 
Administration (SSA).  As the records upon which the decision 
to award the veteran disability benefits was based are 
germane to the issue on appeal, the Board is of the opinion 
that said records should be obtained prior to further 
consideration of the instant appeal.

The Board also notes that a VA hospital report for May 1992 
to August 1992 indicates that the veteran had been treated at 
the Columbia, Missouri VA Medical Center (VAMC) since 
September 1991 for PTSD.  Records of the reported treatment 
are not on file.

The Board lastly notes that recent VA treatment records for 
the veteran document a diagnosis of PTSD, and that while the 
veteran has not recently been forthcoming in describing his 
alleged stressors, treatment records for the veteran in 1992 
document several such stressors he contends have resulted in 
PTSD.  There is no indication that the RO has undertaken any 
development to verify the veteran's stressors.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of 
all pertinent records from the 
Columbia, Missouri VAMC from 
September 1991 to May 1992.

2.  The RO should also attempt to 
obtain a copy of the SSA decision 
awarding the veteran disability 
benefits, as well as copies of the 
record upon which the veteran's 
award of SSA disability benefits was 
based, and copies of records 
associated with any subsequent 
disability determinations by the 
SSA.

3.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the veteran's DD 214 and 
other service personnel records 
should be sent to the United States 
Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 
22150.  The USASCRUR should be 
provided with a copy of any 
information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to 
reopen the claim for service 
connection for PTSD in light of 
relevant decisions, including Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If it is determined that new 
and material evidence has been 
received, the RO should undertake 
any indicated development and then 
adjudicate the reopened claim on a 
de novo basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case, to 
include a summary of the applicable laws and regulations, 
with appropriate citations, pertaining to new and material 
evidence, and be afforded an appropriate opportunity to 
respond before the record is returned to the Board for 
further review.

By this REMAND, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  No action is required 
of the veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


